Case 3:16-cv-00673-BJD-JRK Document 174 Filed 04/03/19 Page 1 of 3 PageID 7166




                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

 THOMAS COOK and EMANUEL                      )
 BERMUDEZ, individually and on                )
 behalf of all others similarly situated,     )
                                              )
                 Plaintiffs,                  )      Case No.: 3:16-cv-673-BJD-JRK
                                              )
         v.                                   )      District Judge Brian J. Davis
                                              )
 PALMER, REIFLER & ASSOCIATES,                )      Magistrate Judge James R. Klindt
 and WAL-MART STORES, INC.,                   )
                                              )
                 Defendants.                  )

       MOTION FOR LEAVE TO FILE AN EXPLANATION OF SUPPLEMENTAL
      AUTHORITY IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY
                APPROVAL OF CLASS ACTION SETTLEMENT

         Plaintiff, Emanuel Bermudez, by and through counsel, and pursuant to Local Rule 3.01(c),

 respectfully moves this Honorable Court for leave to file a very brief one-page explanation in

 addition to the Notice of Supplemental Authority in Support of Plaintiff’s Motion for Preliminary

 Approval of Class Action Settlement. (Doc. 173)

         Plaintiff would like the opportunity to briefly explain why Waddell Williams v. Bluestem

 Brands, No. 8:17-CV-1971-T-27AAS, 2019 WL 1450090, (M.D. Fla. Apr. 2, 2019), which was

 just filed in this case as Exhibit 1 to Plaintiff’s Notice of Supplemental Authority in Support of

 Plaintiff’s Motion for Preliminary Approval of Class Action Settlement (Doc. 173-1) could assist

 this Court’s determination of his Motion. (Doc. 171). Plaintiff believes the Waddell case is

 instructive and a short summarization, including a comparison of the $1,000,000 settlement for

 280,000 class members in Waddell with the $3,500,000 settlement for 23,083 class members
Case 3:16-cv-00673-BJD-JRK Document 174 Filed 04/03/19 Page 2 of 3 PageID 7167



 currently pending before the court in the present case, will benefit the Court and serve the interests

 of justice by providing a comprehensive picture of recent case law.1

              Local Rule 3.01(c) provides that “[n]o party shall file any reply or further memorandum

 directed to the motion or response allowed in (a) and (b) unless the Court grants leave.” Courts

 commonly grant leave to file where it will benefit the court’s review of a pending motion. See PK

 Studios, Inc., 2015 U.S. Dist. LEXIS 183740 at *2-3 (granting leave to file a reply brief because

 the reply would benefit its review of the pending motion); Global Tech Led, LLC v. Hilumz Int’l

 Corp, 2016 U.S. Dist. LEXIS 101888, *3 (M.D. Fla. 2016) (“the Court finds that a brief reply

 would benefit its review of Defendants' Motion”); Allied Portables, LLC v. Youmans, 2016 U.S.

 Dist. LEXIS 185761, *3 (M.D. Fla. 2016) (“the Court finds that brief replies would benefit its

 review of the pending underlying summary judgment motions.”) Here, providing Plaintiff an

 opportunity to address the recent case law related directly to issues raised in the Motion for

 Preliminary Approval of Class Action Settlement will serve this purpose.

              WHEREFORE, Pursuant to Middle District of Florida Local Rule 3.01(c), Plaintiff

 respectfully moves this Court to grant him leave to file an explanation in support of his Notice of

 Supplemental Authority (Doc. 173) not to exceed one page in length (excluding caption, signature

 block and certificate of service), within three business days of the Court’s Order granting leave.

                                  LOCAL RULE 3.01(g) CERTIFICATE

              Pursuant to Local Rule 3.01(g) Counsel for Plaintiff certifies that he has conferred with

 Defendants’ Counsel and that Defendant PRA consents to the relief sought herein, while

 Defendant Walmart “does not take a position”.




 1Plaintiff
         is cognizant of Local Rule 3.01(d) and has attempted to advise the Court of his position while not including the
 “proposed motion” or substantive arguments as prohibited by this Rule.

                                                            2
Case 3:16-cv-00673-BJD-JRK Document 174 Filed 04/03/19 Page 3 of 3 PageID 7168



 Dated: April 3, 2019                         Respectfully submitted,



                                               s/ Amanda J. Allen
  Keith J. Keogh (FBN 126335)                 William Peerce Howard (FBN 0103330) 
  Amy L. Wells, pro hac vice                  Amanda J. Allen (FBN 0098226)
  KEOGH LAW, LTD                              THE CONSUMER PROTECTION FIRM
  55 West Monroe Street, Suite 3390           4030 Henderson Blvd
  Chicago, Illinois 60603                     Tampa, Florida 33629
  (312) 726-1092                              (813) 500-1500
  (312) 726-1093 (fax)                        Billy@TheConsumerProtectionFirm.com
  Keith@KeoghLaw.com                          Amanda@TheConsumerProtectionFirm.com
  Awells@KeoghLaw.com




                                CERTIFICATE OF SERVICE

        I certify that on April 3, 2019 the foregoing was served using the CM/ECF system on all

 the counsel of record.


                                                          s/ Amanda J. Allen
                                                          Amanda J. Allen (FBN 0098226)




                                               3
